DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 03/24/2021 has been reviewed by the examiner in view of prior art of records Henry et al. (US 2015/0139474 A1) and Buttner et al. (US 2009/0129614 A1), and the combination of Henry and Buttner fails to teach the cited claim limitations of “in the first state, the contacts comprise a first ground line, a clock line and a data programming line and, in the second state, the contacts comprise a second ground line, a voltage charging line and a charge enable line”. Prior art Henry teaches an electronic hearing protection device with multiple electrical input/output electrical ports and the hearing protection device configured to fit in the concha of a user's ear and an eartip configured to fit into the ear canal of the user's ear.  Prior art Buttner teaches an electronic hearing aid where one of the plurality of electronic contacts is a ground line. However, the combination of Henry and Buttner fails to teach the cited claim limitations of “in the first state, the contacts comprise a first ground line, a clock line and a data programming line and, in the second state, the contacts comprise a second ground line, a voltage charging line and a charge enable line”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 20, 2022
/SIMON KING/Primary Examiner, Art Unit 2653